DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Remarks, filed 17 December 2021, in the matter of Application N° 17/228,309.  Also acknowledged, is Applicants’ Affidavit under   37 CFR §1.130(a) (herein also referred to as “Rule 130(a)” affidavit or declaration), filed on 16 November 2021.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No additions, amendments, or cancellations have been made to the claims that were filed on 3 September 2021.  The claims at issue are those that were subject to the Final Rejection mailed 17 September 2021.  No new matter has been added.

Prosecution Reopened – Finality Withdrawn
Applicants’ request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  Specifically, the submission of the aforementioned Rule 130(a) affidavit at the recommendation of the Examiner necessitates its entry and immediately overcomes the previous rejection of record.  Prosecution is thus reopened.
Claims 19, 20, and 22-41 continue to represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.
Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Cory Poker on 11 March 2022.
Please AMEND claim 19, in the third line by DELETING:
“(keratoconjunctivitis sicca)”.
Please AMEND claim 28, in the second line by DELETING:
“keratoconjunctivitis sicca (dry eye disease)” and replacing it with “dry eye disease”.
Please AMEND claim 35, in the first line by DELETING:
“keratoconjunctivitis sicca (dry eye disease)” and replacing it with “dry eye disease”.
Please AMEND claim 40, in the second line by DELETING:
“keratoconjunctivitis sicca (dry eye disease)” and replacing it with “dry eye disease”.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
Applicants’ submission of the aforementioned Rule 130(a) affidavit is sufficient in overcoming the previously maintained obviousness rejection over the combined teachings of Theisinger et al. and Torkildsen et al.  Said rejection is thus withdrawn.
Following the withdrawal of this rejection, prosecution was reopened and consideration of the claimed method required a supplemental search of the prior art.
The art of record is considered to represent the closest prior art available that would read on the claimed methods.  Therein, the Examiner acknowledges that the administered composition of the claims is well known and established in the art, as is its use for treating, ameliorating, and preventing the symptoms of dry eye disease in patients in need thereof.  However, the Examiner concedes that the recited conditions defining the claimed patient populations, that are improved upon, and the degree to which they are improved upon, are neither available nor presented in the art ahead of the effective filing date of the instant invention.
Thus, the Examiner’s supplemental search has elicited no results which either anticipate or render obvious (e.g., by way of teaching or suggesting), the instantly amended invention.  This is to say that the instant pending claims are immediately free and clear of the prior art.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571)270-1966.  The Examiner can normally be reached between 9:30 am -7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615